Order filed April 17, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00282-CV
                                  ____________

                     IN RE CELINA JEAN HARP, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375


                                     ORDER

      On April 15, 2020, relator Celina Jean Harp, filed a petition for writ of
mandamus and an appendix in this court. Texas Rule of Appellate Procedure 9.9
prohibits the filing of documents containing sensitive data, including a birth date,
home address, and the name of any person who was a minor when the underlying
suit was filed. See Tex. R. App. 9.9. Relator’s appendix discloses prohibited
sensitive data. See reporter’s record and exhibits in the appendix.

      We strike relator’s petition and appendix and ORDER relator to file an
amended petition and appendix, with any sensitive data redacted, that complies
with Texas Rule of Appellate Procedure 9.9 by April 22, 2020. All future filings by
any party must comply with Texas Rule of Appellate Procedure 9.9 or are subject
to being stricken.

                                              PER CURIAM


Panel consists of Justices Wise, Jewell and Poissant.




                                          2